DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, and 7-14 are pending, with claims 1 and 7-8 currently amended; claims 3 and 6 are cancelled.
Examiner acknowledges the amendments to claim 1 filed on February 09, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on November 12, 2020 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 1 recites in lines 32-33 and claim 8 recites in lines 35-36 “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JO et al. (US PG-Pub No.: 2009/0075438 A1, hereinafter, “JO”), prior art of record, in view of Nakatani (US PG-Pub No.: 2011/0204367 A1, hereinafter, “Nakatani”), prior art of record, and Tanaka et al. (US PG-Pub No.: 2011/0001736 A1, hereinafter, “Tanaka”), prior art of record.
Regarding claim 1, JO discloses an organic EL display apparatus (see JO, FIG. 1I) comprising:
a light emitting element (200+220+230, FIG. 1) comprising an organic light emitting element (200+220+230, ¶ [0021]),
a substrate (100+120+140, FIG. 1I) having a surface (top surface) on which a drive circuit comprising a thin film transistor (110+130+160, FIG. 1I) for driving the light emitting element (200+220+230, FIG. 1I) is formed, and
a planarizing layer (170+180, FIG. 1I) to planarize the surface of the substrate (100+120+140) by covering the drive circuit (110+130+160),

wherein the thin film transistor (110+130+160) for driving comprises a gate electrode (130, ¶ [0030]), a drain electrode (160b+110b, ¶¶ [0033] and [0030]), a source electrode (160a+110a, ¶¶ [0033] and [0030]), and a semiconductor layer (110c, ¶ [0030]) to be a channel (110c) of the thin film transistor (110+130+160) for driving, and has a stack structure of the gate electrode (130), the semiconductor layer (110c), and a first conductor layer (160b+110b) and a second conductor layer (160a+110a), the first conductor layer (160b+110b) to make up the drain electrode (160b+110b) being formed in connection with the semiconductor layer (110c) and the second conductor layer (160a+110a) to make up the source electrode (160a+110a) being formed in connection with the semiconductor layer (110c, FIG. 1I);
wherein the channel (110c) is the semiconductor layer (110c) being sandwiched between a portion of the first conductor layer (160b+110b) and a portion of the second conductor layer (160a+110a), the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160b+110b) neighboring each other (FIG. 1I);
wherein the channel (110c) is sandwiched between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other (FIG. 1I),
wherein the planarizing layer (170+180) being formed on the thin film transistor (110+130+160) for driving is a stack structure comprising a first inorganic insulating 
JO is silent regarding that the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are arranged such that portions of each of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are lined up alternately in a predetermined direction; the channel (110c) is sandwiched between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other, and comprises a plurality of regions; the semiconductor layer (110c) comprises an amorphous semiconductor; when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) oppose is W, and an interval between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500; and a surface of the organic insulating layer (180) is formed to greater than or equal to 20 nm and no greater than 50 nm in arithmetic average roughness Ra.
However, JO discloses reducing the roughness of the planarization layer (170+180, ¶ [0011]), and Ra of the roughness is smaller than 27.5 nm (FIG. 5 and Table 1; Table 1 shows RMS of 8 nm). Also, ¶¶ [0032] and [0033] of specification of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a surface of JO’s organic insulating layer (180), which is the planarization layer, greater than or equal to 20 nm and no greater than 50 nm in arithmetic average roughness Ra, since when the claimed ranges are close to ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I). Also, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A).
JO is silent regarding that the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are arranged such that portions of each of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are lined up alternately in a predetermined direction; the channel is sandwiched between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other, and comprises a plurality of regions; the semiconductor layer (110c) comprises an amorphous semiconductor; when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) oppose is W, and an interval between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500.
see Nakatani, FIGs. 9a and 9b), wherein a first conductor layer (20Md+24Md, ¶ [0152]) and a second conductor layer (20Ms+24Ms, ¶ [0152]) are arranged such that portions of each of the first conductor layer (24Md) and the second conductor layer (24Ms) are lined up alternately in a predetermined direction (FIG. 9a); a channel (30, FIG. 9a and ¶ [0064]) is sandwiched between the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) neighboring each other, and comprises a plurality of regions (FIG. 9a); when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) oppose is W, and an interval between the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500 (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form JO’s first conductor layer (160b+110b) and the second conductor layer (160a+110a) such that portions of each of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are lined up alternately in a predetermined direction; the channel (110c) is sandwiched between the portion of the first conductor layer and the portion of the second conductor layer neighboring each other, and comprises a plurality of regions; when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer and the portion of the second conductor layer oppose is W, and an interval between the portion of the first conductor layer and the portion of the second conductor layer neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500,as 
JO in view of Nakatani is silent regarding that the semiconductor layer (110c) to form channel comprises an amorphous semiconductor.
Tanaka, however, discloses an organic EL display apparatus (see Tanaka, FIGs. 1 and 2), wherein a semiconductor layer (23a+23b, ¶ [0154]) to form channel comprises an amorphous semiconductor (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor layer of JO in view of Nakatani to form channel comprises an amorphous semiconductor, as taught by Tanaka, in order to improve the yield and reduce the cost (Tanaka, ¶ [0170]).
Note: for the purpose of examination, “the first electrode is formed on only the planarizing layer and the organic light emitting layer is formed on only the first electrode” in lines 32-33 is interpreted as “the first electrode is formed on the planarizing layer and the organic light emitting layer is formed on the first electrode.”

Regarding claim 2, JO in view of Nakatani and Tanaka discloses the organic EL display apparatus according to claim 1, wherein each of the first conductor layer (Nakatani’s 20Md+24Md) and the second conductor layer (20Ms+24Ms) is formed in a comb in a planer shape (Nakatani’s FIG. 9a, see statement above regarding claim 1 for the combination of JO and Nakatani) and comb-tooth portions of each of the first conductor layer (20Md+24Md) and the second conductor layer (20Ms+24Ms) are formed such that they engage with each other (Nakatani, FIG. 9a).
Note: the reason of obviousness to combine teachings from JO, Nakatani, and Tanaka has been given above regarding claim 1; therefore, it will not be repeated hereinafter.

Regarding claim 4, JO in view of Nakatani and Tanaka discloses the organic EL display apparatus according to claim 1, wherein the thin film transistor (110+130+160) for driving is formed in an under layer of a light emitting region (200+220+230; JO, FIG. 11).
JO is silent regarding the light emitting region (200+220+230) of the light emitting element (200+220+230) is formed in a rectangular shape and a part at which the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) oppose is formed along a longer side of the rectangular shape.
However, Nakatani discloses that a part at which the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) oppose is formed along a longer side of a rectangular shape (FIG. 9a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a light emitting region of the light emitting element of JO in view of Nakatani and Tanaka with a rectangular shape, since the TFT is formed in a rectangular shape and the TFT is under the light emitting region.

Regarding claim 5, JO in view of Nakatani and Tanaka discloses the organic EL display apparatus according to claim 1, wherein the gate electrode (JO’s 130 in FIG. 11 and Tanaka’s 150g in FIG. 15) is formed over the entire range of a length of a plurality .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JO et al. (US PG-Pub No.: 2009/0075438 A1, hereinafter, “JO”), prior art of record, in view of Nakatani (US PG-Pub No.: 2011/0204367 A1, hereinafter, “Nakatani”), prior art of record, and Tanaka et al. (US PG-Pub No.: 2011/0001736 A1, hereinafter, “Tanaka”), prior art of record, as applied to claim 1 above, and further in view of Yamazaki et al. (US PG-Pub No.: 2005/0224820 A1, hereinafter, “Yamazaki”), prior art of record.
Regarding claim 7, JO in view of Nakatani and Tanaka discloses the organic EL display apparatus according to claim 1.
JO in view of Nakatani and Tanaka is silent regarding that the planarizing layer (170+180) is formed in a three-layer structure by a second inorganic insulating layer being formed on the organic insulating layer; and a contact hole to electrically connect the organic light emitting element (200+220+230) and the thin film transistor (110+130+160) for driving is formed without a stepped portion in the three-layer structure.
However, Yamazaki discloses an organic EL display apparatus (see Yamazaki, FIG. 1), wherein a planarizing layer (114+115+116, FIG. 1) is formed in a three-layer structure (114+115+116) by a second inorganic insulating layer (116, ¶ [0132]) being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the planarizing layer of JO in view of Nakatani and Tanaka in a three-layer structure by a second inorganic insulating layer being formed on the organic insulating layer; and a contact hole to electrically connect the organic light emitting element and the thin film transistor for driving is formed without a stepped portion in the three-layer structure, as taught by Yamazaki, in order to prevent the occlusion and the release of moisture (Yamazaki, ¶ [0132]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over JO et al. (US PG-Pub No.: 2009/0075438 A1, hereinafter, “JO”), prior art of record, in view of Nakatani (US PG-Pub No.: 2011/0204367 A1, hereinafter, “Nakatani”), prior art of record, Tanaka et al. (US PG-Pub No.: 2011/0001736 A1, hereinafter, “Tanaka”), prior art of record, and Yamazaki2 et al. (US PG-Pub No.: 2013/0181214 A1, hereinafter, “Yamazaki2”), prior art of record.
Regarding claim 8, JO discloses a method of manufacturing an organic EL display apparatus (FIGs. 1A-1I), the method comprising:
forming a drive circuit (110+130+160) on a substrate (100+120+140, FIG. 1B), the drive circuit (110+130+160) comprising a thin film transistor (110+130+160) for driving a light emitting element (200+220+230, FIG. 1I);

reducing roughness of the organic insulating layer (180, ¶ [0039] and FIG. 1E)
forming a contact hole (190, FIGs. 1D-1F) in the organic insulating layer (180) and the first inorganic insulating layer (170), the contact hole (190) to reach the thin film transistor (110+130+160, FIG. 1F) for driving;
embedding a metal (200, ¶ [0049]) at an interior of the contact hole (190) and forming a first electrode (200, FIG. 1I) at a given region;
forming an organic light emitting layer (220, ¶ [0051]) on the first electrode (200, FIG. 1I); and
forming a second electrode (230, ¶ [0051]) on the organic light emitting layer (220, FIG. 1I),
wherein the thin film transistor (110+130+160) for driving comprises a gate electrode (130, ¶ [0029]), a gate insulating layer (120, ¶ [0027]), a drain electrode (160b+110b, ¶¶ [0033] and [0030]), a source electrode (160s+110s, ¶¶ [0033] and [0030]) and a semiconductor layer (110c, ¶ [0030]) to be a channel of the thin film transistor (110+130+160) for driving and is formed with a stack structure comprising the gate electrode (130), the semiconductor layer (110c), a first conductor layer (160b+110b) to make up the drain electrode (160b+110b) being formed in connection with the semiconductor layer (110c), and a second conductor layer (160s+110s) to make up the source electrode (160s+110s) being formed in connection with the semiconductor layer (110c, FIG. 1I);

JO is silent regarding polishing a surface of the organic insulating layer (180) by CMP; wherein the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are formed such that portions of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are alternately lined up in a predetermined direction; wherein the channel (110c) comprises a plurality of regions, each of the regions being sandwiched between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other, and the semiconductor layer (110c) comprises an amorphous semiconductor, and, when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) oppose is W, and an interval between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500; and wherein a surface of the organic insulating layer (180) of the planarizing layer (170+180) being formed on the 
However, JO discloses reducing the roughness of the planarization layer (170+180, ¶ [0011]), and Ra of the roughness is smaller than 27.5 nm (FIG. 5 and Table 1; Table 1 shows RMS of 8 nm). Also, ¶¶ [0032] and [0033] of specification of the instant application disclose bringing the surface roughness to be smaller than 50 nm to improve color uniformity, and the smaller the roughness is, the more preferable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a surface of JO’s organic insulating layer (180), which is the planarization layer, greater than or equal to 20 nm and no greater than 50 nm in arithmetic average roughness Ra, since when the claimed ranges are close to ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I). Also, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A).
JO is silent regarding polishing a surface of the organic insulating layer (180) by CMP; wherein the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are formed such that portions of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are alternately lined up in a predetermined direction; wherein the channel (110c) comprises a plurality of regions, each of the regions being sandwiched between the portion of the first conductor layer (160b+110b) and the portion of the second conductor layer (160a+110a) neighboring each other, and the semiconductor layer (110c) comprises an amorphous semiconductor, and, when a 
Nakatani, however, discloses an organic EL display apparatus (see Nakatani, FIGs. 9a and 9b), wherein a first conductor layer (20Md+24Md, ¶ [0152]) and a second conductor layer (20Ms+24Ms, ¶ [0152]) are formed such that portions of each of the first conductor layer (24Md) and the second conductor layer (24Ms) are lined up alternately in a predetermined direction (FIG. 9a); wherein a channel (30, FIG. 9a and ¶ [0064]) comprises a plurality of regions (FIG. 9a), each of the regions being sandwiched between a portion of the first conductor layer (24Md) and a portion of the second conductor layer (24Ms) neighboring each other (FIG. 9a); when a sum of the plurality of the lengths of a part at which the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) oppose is W, and an interval between the portion of the first conductor layer (24Md) and the portion of the second conductor layer (24Ms) neighboring each other is L, W/L is greater than or equal to 50 and less than or equal to 500 (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form JO’s first conductor layer (160b+110b) and the second conductor layer (160a+110a) such that portions of each of the first conductor layer (160b+110b) and the second conductor layer (160a+110a) are lined up alternately in a predetermined direction; the channel (110c) comprises a 
JO in view of Nakatani is silent regarding polishing a surface of the organic insulating layer (180) by CMP; the semiconductor layer (110c) to form channel comprises an amorphous semiconductor.
Tanaka, however, discloses an organic EL display apparatus (see Tanaka, FIGs. 1 and 2), wherein a semiconductor layer (23a+23b, ¶ [0154]) to form channel comprises an amorphous semiconductor (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor layer of JO in view of Nakatani to form channel comprises an amorphous semiconductor, as taught by Tanaka, in order to improve the yield and reduce the cost (Tanaka, ¶ [0170]).
JO in view of Nakatani and Tanaka is silent regarding polishing a surface of the organic insulating layer (180) by CMP to reduce roughness.
Yamazaki2, however, discloses polishing a surface of an insulating layer by CMP to reduce roughness (¶ [0400]).
prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the first electrode is formed on only the planarizing layer and the organic light emitting layer is formed on only the first electrode” in lines 35-36 is interpreted as “the first electrode is formed on the planarizing layer and the organic light emitting layer is formed on the first electrode.”

Regarding claim 9, JO in view of Nakatani, Tanaka, and Yamazaki2 discloses the method of manufacturing an organic EL display apparatus according to claim 8, wherein forming the thin film transistor (110+130+160) for driving comprises: forming the gate electrode (130) extending along the predetermined direction on the substrate (100+120+140, FIG. 1B; the gate electrode is a 3-D object and extends along all three directions); and forming the first conductor layer having a plurality of first portions (Nakatani’s 24Md) being connected to the semiconductor layer (Nakatani’s 30, FIG. 9a) and extending along a direction to cross the predetermined direction (24Md are 3-D objects extending in all three directions) and the second conductor layer having a plurality of second portions (Nakatani’s 24Ms) being connected to the semiconductor layer (Nakatani’s 30, FIG. 9a) and extending along a direction to cross the predetermined direction (24Ms are 3-D objects extending in all three directions) such 
JO is silent regarding forming the gate insulating layer (120) on the gate electrode (130); forming the semiconductor layer (110c) on the gate insulating layer (120) so as to cover the gate electrode (130) along the predetermined direction.
Tanaka, however, discloses a method of manufacturing an organic EL display apparatus (see Tanaka, FIG. 10), comprising forming a gate insulating layer (105, ¶ [0021]) on a gate electrode (101, ¶ [0021]); forming a semiconductor layer (106, ¶ [0021]) on the gate insulating layer (105) so as to cover the gate electrode (101) along the predetermined direction (the semiconductor layer 106 covers the gate electrode 101 from both directions in the horizontal plane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a bottom gate TFT, as taught by Tanaka, since it is an alternative design to save space above the semiconductor layer of TFT for the comb structures of the source and drain. Accordingly, the gate insulating layer is on the gate electrode; and the semiconductor layer is on the gate insulating layer so as to cover the gate electrode along the predetermined direction.

Regarding claim 10, JO in view of Nakatani, Tanaka, and Yamazaki2 discloses the method of manufacturing an organic EL display apparatus according to claim 8, wherein forming the thin film transistor (110+130+160) for driving comprises: forming, on the substrate (100+120+140), the first conductor layer having a plurality of first portions (Nakatani’s 20Md+24Md, see statement above regarding claim 8) extending see statement above regarding claim 8), and extending along the predetermined direction (it is a 3-D object extending to all directions); forming the gate insulating layer (JO’s 120) on the semiconductor layer (JO’s 110c); and forming the gate electrode (JO’s 130) such that portions (110c) at which the first portion (160d+110d) and the second portion (160s+110s) oppose are covered with the gate insulating layer (120, JO’s FIG. 11).

Regarding claim 11, JO in view of Nakatani, Tanaka, and Yamazaki2 discloses the method of manufacturing an organic EL display apparatus according to claim 8, wherein each of the first conductor layer (Nakatani’s 24Md+20Md) and the second conductor layer (Nakatani’s 24Ms+20Ms) is formed in a comb shape and comb-tooth portions (24Md and 24Ms) of each of the first conductor layer (24Md+20Md) and the second conductor layer (24Ms+20Ms) are formed such that they engage with each other (Nakatani’s FIG. 9a).

claim 12, JO in view of Nakatani, Tanaka, and Yamazaki2 discloses the method of manufacturing an organic EL display apparatus according to claim 8.
JO is silent regarding a second semiconductor layer having a high impurities concentration is interposed between the semiconductor layer (110c) and the first (160b+110b) and second (160a+110a) conductor layers.
Tanaka, however, discloses a method of manufacturing an organic EL display apparatus (see Tanaka, FIG. 10), comprising forming a second semiconductor layer (107, ¶ [0021]) having a high impurities concentration (¶ [0021]) is interposed between a semiconductor layer (106, ¶ [0021]) and first and second conductor layers (102 and 103, ¶ [0021] and FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second semiconductor layer having a high impurities concentration interposed between the semiconductor layer of JO in view of Nakatani, Tanaka, and Yamazaki2 and the first and second conductor layers, in order to form a good contact layer with low resistance.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over JO et al. (US PG-Pub No.: 2009/0075438 A1, hereinafter, “JO”), prior art of record, in view of Nakatani (US PG-Pub No.: 2011/0204367 A1, hereinafter, “Nakatani”), prior art of record, Tanaka et al. (US PG-Pub No.: 2011/0001736 A1, hereinafter, “Tanaka”), prior art of record, and Yamazaki2 et al. (US PG-Pub No.: 2013/0181214 A1, hereinafter, “Yamazaki2”), prior art of record, as applied to claim 8 above, and further in view of .
Regarding claim 13, JO in view of Nakatani, Tanaka, and Yamazaki2 discloses the method of manufacturing an organic EL display apparatus according to claim 8.
 JO in view of Nakatani, Tanaka, and Yamazaki2 is silent regarding that a second inorganic insulating layer is formed on the organic insulating layer (180) and the contact hole is collectively formed by dry etching in a three-layer structure comprising the second inorganic insulating layer, the organic insulating layer (180), and the first inorganic insulating layer (170).
However, Yamazaki discloses a method of manufacturing an organic EL display apparatus (Yamazaki, FIGs. 8A-11B), comprising forming a second inorganic insulating layer (116, ¶ [0132] and FIG. 10B) on an organic insulating layer (115, ¶ [0132]) and a contact hole (30, FIG. 10C) by dry etching (¶ [0189]) in a three-layer structure (114+115+116, FIG. 10C) comprising the second inorganic insulating layer (116), the organic insulating layer (115), and a first inorganic insulating layer (114, labelled in FIG. 10A, ¶ [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second inorganic insulating layer on the organic insulating layer of JO in view of Nakatani, Tanaka, and Yamazaki2 and the contact hole by dry etching in a three-layer structure comprising the second inorganic insulating layer, the organic insulating layer, and the first inorganic insulating layer, as taught by Yamazaki, in order to prevent the occlusion and the release of moisture (Yamazaki, ¶ [0132]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JO et al. (US PG-Pub No.: 2009/0075438 A1, hereinafter, “JO”), prior art of record, in view of Nakatani (US PG-Pub No.: 2011/0204367 A1, hereinafter, “Nakatani”), prior art of record, Tanaka et al. (US PG-Pub No.: 2011/0001736 A1, hereinafter, “Tanaka”), prior art of record, Yamazaki2 et al. (US PG-Pub No.: 2013/0181214 A1, hereinafter, “Yamazaki2”), prior art of record, and Yamazaki et al. (US PG-Pub No.: 2005/0224820 A1, hereinafter, “Yamazaki”), prior art of record, as applied to claim 13 above, and further in view of Maejima et al. (US PG-Pub No.: 2008/0237535 A1, hereinafter, “Maejima”), prior art of record,
Regarding claim 14, JO in view of Nakatani, Tanaka, Yamazaki2, and Yamazaki discloses the method of manufacturing an organic EL display apparatus according to claim 13.
JO in view of Nakatani, Tanaka, Yamazaki2, and Yamazaki is silent regarding the surface of the organic insulating layer (180) is polished by carrying out polishing with a neutral Ceria-based polishing material or a fumed silica-based slurry, along with water and alcohol.
However, Maejima discloses a polishing method to reduce planarization surface roughness (¶ [0004]), comprising polish a surface with a neutral Ceria-based polishing material or a fumed silica-based slurry, along with water and alcohol (¶¶ [0070] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to polish the surface of the organic insulating layer of JO in view of Nakatani, Tanaka, Yamazaki2, and Yamazaki with a prima facie obviousness determination. See MPEP§ 2144.07.

Response to Arguments
Applicant's arguments filed on February 09, 2021 have been fully considered but they are not persuasive. Applicant alleged that JO fails to disclose that a surface of the organic insulating layer is formed to greater than or equal to 20 nm and no greater than 50 nm in arithmetic average roughness Ra (Remarks, pages 8-11). Examiner respectfully disagrees. JO discloses reducing the roughness of the planarization layer (¶ [0011]), and Ra of the roughness is smaller than 27.5 nm in FIG. 5 and RMS of 8 nm in Table 1. Meanwhile, ¶¶ [0032] and [0033] of specification of the instant application disclose bringing the surface roughness to be smaller than 50 nm to improve color uniformity, and the smaller the roughness is, the more preferable. Therefore, it would have been obvious to one of ordinary skill in the art to form a surface of JO’s organic insulating layer, which is the planarization layer, greater than or equal to 20 nm and no greater than 50 nm in arithmetic average roughness Ra, since when the claimed ranges are close to ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I). Also, JO discloses reducing the roughness to RMS of 8 nm, which means the surface before reducing roughness is rougher. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        




/XIA L CROSS/Examiner, Art Unit 2892